Title: To Thomas Jefferson from James Madison, 6 December 1795
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada. Decr. 6. 1795.

The inclosed letter with a pamphlet under the same cover came to me a few days ago from the post office with a charge of a dollar postage. I have delayed to forward it till further expence could be avoided. The pamphlet I will send by the first good opportunity. I have your favor of the 26th. ult., corroborating the view I had before received of matters at Richmond. There is likely to be a Quorum of both Houses of Congress tomorrow. Muhlenberg and Dayton will probably be the candidates for the Chair in the H. of Reps. I can say nothing yet of the complexion of the body, more than has been known from general accounts long ago. With respect to the Cabinet, I am without the least information. It does not appear that any final step has been taken for filling the vacant Departments. The offer of the Secretaryship of State to P. Henry is a circumstance which I should not have believed without the most unquestionable testimony. Col. Coles tells me Mr. Henry read the letter to him on that subject. It appears that there have been some agitations in Paris produced by the decree of two thirds, tacked to the Constitution; but as the Jacobins united with the Convention in crushing them, the crisis was probably the expiring struggle of the Counter revolutionists. From the nature of the Decree, it is not wonderful that it should not have been swallowed without some resistance. Randolph’s pamphlet is not yet out. I am told it will appear in a few days. As soon as I can send you a copy you shall have one. Yrs. affey.

Js. Madison Jr

 